

115 HR 967 IH: Alice Paul Congressional Gold Medal Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 967IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. MacArthur (for himself, Miss Rice of New York, Mr. Lance, Mr. Pallone, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo posthumously award a Congressional Gold Medal to Alice Paul, in recognition of her role in the
			 women’s suffrage movement and in advancing equal rights for women.
	
 1.Short titleThis Act may be cited as the Alice Paul Congressional Gold Medal Act. 2.FindingsThe Congress finds as follows:
 (1)Alice Paul was born on January 11, 1885, in Mount Laurel, New Jersey, and died on July 9, 1977. (2)Alice Paul dedicated her life to securing suffrage and equal rights for all women and, as founder of the National Woman’s Party, she was instrumental in the passage of the 19th Amendment to the United States Constitution.
 (3)Alice Paul and the National Woman’s Party were the first group ever to picket the White House. (4)While President Woodrow Wilson trumpeted America’s values of democracy abroad during World War I, Alice Paul was dedicated to reminding the President that not all Americans enjoyed democracy at home.
 (5)Alice Paul used nonviolent civil disobedience to bring national attention to the women’s suffrage movement, such as the hunger strike she undertook when she was sentenced to jail in October 1917, for her demonstrations.
 (6)Alice Paul’s courage inspired thousands of women to join the women’s suffrage movement. (7)Instead of patiently waiting for States to grant women suffrage, Alice Paul mobilized an entire generation of women to pressure the United States Congress and the President to give all women in America the right to vote.
 (8)Alice Paul lobbied Congress to include gender in civil rights bills and was successful in including sex discrimination in title VII of the Civil Rights Act of 1964.
 (9)Alice Paul sought equal rights for women all over the world, not just Americans and, as a means of pursuing this goal, founded the World Party for Equal Rights for Women in the 1930s.
 (10)Alice Paul was instrumental in the placement of a passage on gender equality in the preamble of the United Nations Charter.
 (11)Few people have played a greater role in shaping the history of the United States than Alice Paul. (12)Alice Paul is an example to all Americans of what one person can do to make a difference for millions of people.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Alice Paul, in recognition of her role in the women’s suffrage movement and in advancing equal rights for women.
 (b)Presentation and displayThe medal referred to in subsection (a) shall be presented jointly to representatives of the Alice Paul Institute and the Sewall-Belmont House, to be shared equally and displayed as appropriate.
 (c)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medal
 (a)National medalThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medal struck under this Act shall be considered to be numismatic items.
			